DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new rejections are presented over the instant claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partap et al. “‘Supercritical Carbon Dioxide in Water' Emulsion Templated Synthesis of Porous Calcium Alginate Hydrogels," from Advanced Materials, (2006), 18,  by reference in their entirety.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi Cheng et al. “Reinforced low density alginate-based aerogels: Preparation, hydrophobic modification, and characterization,” Carbohydrate Polymers (2012), 88, pages 1093-1099. The rejection set forth in paragraphs 9-13 of the Office Action mailed on 10/20/2020 are incorporated herein by reference in their entirety.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the gels of Partap et al. “have to be additionally reinforced by immersion in a solution with free calcium ions,” as stated on page 6, first sentence of the first full paragraph of the Remarks filed on 1/19/2021. Applicant further alleges that the porous materials according to the claimed invention are stable aerogels which can be used for thermal insulation purposes, as stated on page 6 of the Remarks filed on 1/19/2021. Applicant states that “due to fast gelation at a low alginate content, the processes as described in the prior art do not allow to produce stable and homogenous hydrogels,” on page 6, last paragraph of the Remarks filed on 1/19/2021.
Applicant’s arguments are not persuasive.
Additional reinforcement provided by immersion in a solution with free calcium ions is not excluded from the instantly claimed invention. The claims use the transitional phrase “comprising”, which, as stated in MPEP 211.03, “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” Regardless, the claims are recited in the product-by-process format.  Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.  Applicants have not established criticality and have not established that different products are formed in the applied Partap reference than are recited in the instant claims. 
Applicants have provided no factually supported objective evidence that the products of the prior art differ from the products of the instantly claimed invention. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” 
The rejection establishes that the products of Partap et al. are the same as that of the instantly claimed invention. Applicant has provided no factually supported objective evidence which demonstrates the contrary. Stating that the products of the prior art are different from that of the instant claims is not evidence in support thereof. Stating that different process steps produce a different product is not evidence in support of such a statement. Applicants must provide data and/or explanation actually demonstrating the differences between the properties of the products of the prior art versus that of the instant claims. Stating that the properties are different is not sufficient evidence demonstrating that different products are formed. Regardless of the process steps of Partap, the rejection establishes that the same products are formed. Applicants have not provided any evidence demonstrating the contrary. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” The burden remains with Applicant to provide factually supported objective evidence that the products formed in the applied prior art (note: not the process steps used to produce said products or that different products in the prior art have different properties) are different from that of the instant claims. 
Furthermore, the claims are not to a stable aerogel (see page 6, lines 1-3 and page 8, lines 1-3 where Applicant alleges that the “porous materials according to the claimed invention are stable aerogels”). The claims do not recite a stable aerogel. The claims are not limited to an aerogel structure, let alone a stable aerogel, but instead more broadly recite a porous material. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention is a porous material, which as established in the previous rejections incorporated into this action by reference, are present in the applied prior art. None of the claims recite an aerogel. 
With regards to Yi Cheng, Applicant merely states that the Yi Cheng do not anticipate and do not make obvious the claimed invention. However, Applicant provides neither explanation nor evidence in support of the contention that different products are formed in Yi Cheng than recited in the instant claims. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” Stating that the products of the prior art are different than the prior art products of the instant claims is not persuasive, factually supported objective evidence in support thereof. Stating the process of the product-by-process is critical and produces a different product than that of the prior art is not persuasive, factually supported objective evidence in support thereof. The burden remains with Applicant to provide factually supported objective evidence that the products formed in the applied prior art (note: not the process steps used to produce said products) are different from that of the instant claims.
Applicant states that “As already disclosed in the present application and also in Partap et al., the preparation process has a strong influence on the properties of the resulting materials,” as stated in the last sentence of the first full paragraph on page 6 of the Remarks filed on 1/19/2021. This is not persuasive. This statement raises the questions which properties are strongly influenced and in what manner are the influenced? What properties are allegedly produced in the instant invention which are allegedly not present in the prior art? Applicants have provided no explanation or evidence in support of the contention that the preparation process strongly influences the properties of the resulting materials.  The burden remains with Applicants to provide factually supported objective evidence that the products formed in the prior art are different from that of the instant claims. Stating that processes steps affect the properties of the products formed and stating that the products of the literature are different is not factually supported objective evidence demonstrating what is being stated.
Applicant argues that the claimed method allows the surprising formation of biopolymer aerogels with a low solid content and thermal conductivity in the range of 10 to 30 mW/mK. This is not persuasive because (1) this property is not claimed, (2) the claims are not directed to the process, (3) no comparative examples corresponding to the prior art are presented, and (4) the data is not commensurate in scope with the claims. See MPEP 716.02 for the requirements needed to satisfy unexpected results.
For the reasons provided above, Applicant’s arguments filed on 1/19/2021 are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766